Title: Elijah Griffiths to Thomas Jefferson, 19 April 1813
From: Griffiths, Elijah
To: Jefferson, Thomas


          Dear sir, Philadela April 19–1813
          It is now near 4 years since I have had the satisfaction of hearing from you, I however hope, in your retirement from the busy walks of life, you have experienced much satisfaction in a retrospective view of your life, & in the present enjoyments.
          We have much speculation on the subject of peace, founded on the mission of Mess. Gallatin & Bayard. This may have been a very prudent
			 measure, to reconcile the body of the nation to sustain a tedious war, if honorable peace cannot be obtained; but I fear it will enfeble the spirit of the
			 republican party for the present.
          I think if Congress had in all cases been as spirited as the executive, wer we should have had less trouble from foreign & domestic foes at this time, but experience must correct these errors
          This city & the neighbouring country, particularly to the north & eastward, have been for some time past, & now are considerably afflicted by an epidemical disease of considerable malignity, I conceive it to be a true scarlatina obliging every other febrile affliction to wear its livery, agreably to the acknowledged laws of Epidemics; by this disease we have just suffered the loss of the Celebrated professor Rush who expired on the afternoon of this day, his loss will be much felt & lamented.—
          Altho’ Unknown personally to the President of the United States, I am about to apply to him, to be appointed treasurer of the Mint, become vacant by the death of Dr Rush
          I have never before requested any office from the U.S. Government, since it has been under the management of the republican party, but this step is taken by advisement of some friends who think it correct. Should your knowledge of me have made a
			 favorable impression, & you conceive there would be no impropriety in it, a line from you to the President in my favor, on this subject, would be gratefully acknowledged
          by Dear sir your friend and very humbe Servt Elijah Griffiths
        